 

"UNDER SEAL"

 

 

 

 

A NITED STATES DISTRICT COURT
for the . 1
Western District of North Carolina

United States of America
v.

Case No, 3:19-CR- lle - Mac.
- FILED
CHARLOTTE, NC

Defendant AUG 13 2019

ARREST WARRANT US DISTRICT COURT
WESTERN DISTRICT OF NC

SAMPSON PEARSON

eee eee ee

 

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) SAMPSON PEARSON. oo. _ oe. oy
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment C1 Superseding Indictment O Information 0 Superseding Information O Complaint
O Probation Violation Petition (1 Supervised Release Violation Petition FA Violation Notice O Order of the Court

This offense is briefly described as follows:

From in or about Sept. 2005 through in or about Nov. 2016, in Meck. Co., within the WDNC, and elsewhere, the
defendant, did knowingly and intentionally devise the above-described scheme and artifice to defraud and obtain money
by materially false and fraudulent pretenses, representations, and promises, and, for the purpose of exe. such scheme
and artifice to defraud, did cause to be transmitted by means of wire comm. in interstate commerce writings, signals, and
sounds, to wit, submitting fraudulent loan and distribution documentation via wires, communicating with victims via text
message and email, and directing electronic transfers of funds. All in violation of Title 18, U.S. Code §1343

. Issuing officer 'J#ignature

HARLOTTE. NORTH CAROLINA.
CHARLOTTE, FRANK G, JOHNS, CLERK OF COURT

City and state: ‘
a Printed name and title

   

 

 

 

‘

 

Return

 

This warrant was received on (date) 7/ 2/ 0 OrF , and the person was. arrested on (date) 7 &/ 217
at (city and state) jJUptppnIWLl5 , SC . fpf :
Date: He 2/ AF 76

Arresting officer's signature

Lit PoisttanlA, SduM

Printed name and title

 

 

 

 

 

Case 3:19-cr-00169-MOC-DCK *SEALED* Document 4 Filed 06/18/19 Page 1 of 1
Case 3:19-cr-00169-MOC-DCK Document9 Filed 08/13/19 Page 1of1

 

 

 

 
